FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAZARIO LIMON-PEREZ,                             No. 07-72978

               Petitioner,                       Agency No. A079-541-372

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Nazario Limon-Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order vacating an immigration judge’s

decision granting his application for cancellation of removal. Our jurisdiction is



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. §1252. We review for substantial evidence the BIA’s

continuous physical presence determination. Landin-Zavala v. Gonzales, 488

F.3d 1150, 1151 (9th Cir. 2007). We deny the petition for review.

       Substantial evidence supports the BIA’s determination that Limon-Perez did

not meet the continuous physical presence requirement because the record shows

he was placed in exclusion proceedings in 1996 and ordered excluded. See

Landin-Zavala, 488 F.3d at 1153 (deportation under a formal exclusion order

breaks an applicant’s continuous physical presence).

      Because Limon-Perez failed to demonstrate a gross miscarriage of justice, he

may not, at this point, collaterally attack his June 13, 1996, exclusion order. See

Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir. 1980) (per curiam).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-72978